In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                  ________________________

                                       No. 07-20-00194-CV
                                  ________________________

                            IN THE INTEREST OF J.F. II, A CHILD


                            On Appeal from the 137th District Court
                                     Lubbock County, Texas
               Trial Court No. 2017-527,563; Honorable Edward Lee Self, Presiding


                                         September 15, 2020

                      ORDER OF ABATEMENT AND REMAND

                           Before PIRTLE and PARKER and DOSS, JJ.

        Appellant, B.T., appeals the trial court’s order terminating her parental rights to her

son, J.F. II, in a suit brought by Appellee, Texas Department of Family and Protective

Services. 1 We remand the cause to the trial court for further proceedings.


        B.T.’s appointed trial counsel filed a notice of appeal on her behalf. The appellate

record has been filed and B.T.’s brief was originally due August 24, 2020. By letter of

August 27, 2020, we notified B.T.’s counsel that the brief was overdue and admonished


        To protect the privacy of the parties involved, we refer to them by their initials. See TEX. FAM.
        1

CODE ANN. § 109.002(d) (West Supp. 2019); TEX. R. APP. P. 9.8(b).
him that failure to file a brief by September 8 would result in the cause being remanded

to the trial court for further proceedings. B.T. has not filed a brief to date. Instead, on

September 4, 2020, her trial counsel filed Appellant’s Motion for Extension of Deadline to

Render Opinion on Notice of Appeal, seeking the appointment of appellate counsel to

represent B.T. on appeal.


       Indigent parents have a statutory right to counsel in parental-rights termination

cases brought by the Department. TEX. FAM. CODE ANN. § 107.013(a)(1) (West 2019).

This right includes the right to effective counsel through the exhaustion of the appeal.

See TEX. FAM. CODE ANN. § 107.016(3) (West 2019); In re M.S., 115 S.W.3d 534, 544

(Tex. 2003) (holding that the statutory right to counsel in parental-rights termination cases

embodies the right to effective counsel). Effective assistance of counsel on appeal cannot

be afforded without requiring that counsel file a brief on an appellant’s behalf. Guillory v.

State, 557 S.W.2d 118, 121 (Tex. Crim. App. 1977).


       Accordingly, we grant B.T.’s motion, abate the appeal, and remand the cause to

the trial court for further proceedings. See TEX. R. APP. P. 38.8(a)(2); In re T.V., 8 S.W.3d
448, 449-50 (Tex. App.—Waco 1999, order) (per curiam) (remanding termination appeal

for appointment of new counsel where appellant’s counsel failed to file an appellate brief).

Due to the time-sensitive nature of an appeal from a parental-rights termination order, the

trial court shall utilize whatever means necessary upon remand to appoint appellate

counsel to represent B.T. on appeal. See TEX. R. JUD. ADMIN. 6.2(a). The name, address,

e-mail address, telephone number, and State Bar number of newly appointed counsel

shall be provided in an order of the trial court. A supplemental clerk’s record containing



                                             2
the order shall be filed with the clerk of this court on or before September 28, 2020. B.T.’s

brief shall be due twenty days after the date new counsel is appointed.


       It is so ordered.


                                                         Per Curiam




                                             3